Pannell, Judge.
1. Where a juvenile is charged as a delinquent in the juvenile court because of a criminal or quasi-criminal charge against him he must be tried by the court without a jury (Sec. 12 of the Act establishing Juvenile Courts as amended; Ga. L. 1968, pp. 1013, 1028; Code Ann. § 24-2420), *244unless he elects to be tried as an adult as provided in Sec. 4 of the Act establishing juvenile courts as amended by the Act of 1968 (Ga. L. 1968, pp. 1013, 1021; Code Ann. § 24-2409 (1)), which means trial in the court having jurisdiction of the criminal or quasi-criminal charges and not as a delinquent in the juvenile court.
Submitted September 11, 1970
Decided January 20, 1971
Rehearing denied February 2, 1971 — Cert, applied for.
J. Ben Shapiro, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Tony H. Hight, for appellee.
2. The provisions of Sec. 12 of the Act establishing juvenile courts and providing for trial by the court without a jury is not violative of the Sixth Amendment of the Constitution of the United States (Code § 1-806), or of Art. I, Sec. I, Par. V of the Constitution of the State of Georgia (Code Ann. §2-105). Robinson v. State, 227 Ga. 140 (179 SE2d 248), answer by the Supreme Court to certified question from this court).
3. Accordingly, the juvenile court judge did not err in refusing the demand of the accused for a jury trial in the juvenile court.

Judgment affirmed.


Jordan, P. J., and Eberhardt, J., concur.